Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 12/28/21.
Response to Amendment
The examiner acknowledges the amendment of claims 1,13, and 15.

Response to Arguments
         Applicant’s argument with respect to the reference of Saylor is moot in view of the new ground(s) of rejection. The reference of Smith is now relied upon for teaching the server determines whether the information associated with the machine readable code authorizes the participant to access the building or event (col. 5 lines 31-42, col. 6 lines 4-36) and communicating the authorization with identifying information which identifies participant information for the participant from the server to the control device (col. 6 lines 60-67).




 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-5, 6-7, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soleimani US Patent Application Publication 20150106150 in view of Smith US Patent 9076273.


Regarding claim 1,3,5, Soleimani teaches a method for checking an access authorization

for a building or an event, the method comprising:

receiving an access authorization from a configuration device, wherein the access authorization is valid for a participant invited into the building or to the event (access credential is received by visitor’s device, paragraph 040);

generating a machine-readable code using a server based on the access authorization of the participant invited into the building or to the event (access credential include barcode, paragraph 040);

sending the machine-readable code to a participant mobile device of the participant by means of the server (host system transmit credential to the visitor’s device, paragraph 040);

reading in the machine-readable code by means of a control device and decoding the machine-readable code (paragraph 035);

checking whether the machine-readable code authorizes the participant to access the building or event (paragraph 035);


displaying the participant information by means of the control device such that



	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Soleimani as disclosed by Smith because such modification represents the shifting the function of authenticating the user from a local authentication means to a remote authentication means in order to obtain the predictable result of authenticating the user.



         Regarding claim 2, Soleimani teaches storing data relating to the access authorization on the server (host system) if the access authorization has been generated for the participant; and sending an electronic invitation to the participant mobile device of the participant after storage, wherein the electronic invitation contains the machine-readable code (paragraph 040). 

         

         Regarding claim 4, Soleimani teaches participant information for the participant is stored on the server; wherein the server identifies the participant information that is assigned to the machine-readable code and sends said information to the control device (paragraph 040).
         Regarding claim 6, Soleimani teaches the participant information is intended to be checked by the controller (paragraph 040).
Regarding claim 7, Soleimani teaches the control device is a mobile device (paragraph 025).
Regarding claim 11, Soleimani teaches defining an event using an application run on a server, wherein a plurality of participants is assigned to the event; and sending an electronic invitation comprising the machine-readable code to a participant mobile device of each of the participants, wherein machine-readable codes of various participants differ from one another (paragraph 025-026).

Regarding claim 12, Soleimani teaches assigning a participant to a participant category (company name) when defining the event and sending the participant category of a participant determined from the machine-readable code to the control device in response to the machine-readable code being checked (paragraph 046-047).
Regarding claim 13, Soleimani teaches a system comprising a programmed processor and a memory containing instructions which when executed, cause the processor to: 
receive an access authorization from a configuration device, wherein the access

authorization is valid for a participant invited into the building or to the event (client device represents configuration device, paragraph 025-026);

generating a machine-readable code using a server based on the access authorization of the



send the machine-readable code to a mobile device of the participant by means of the

server (host system transmit credential to the visitor’s device, paragraph 040);

reading in the machine-readable code by means of a control device and decoding the

machine-readable code (paragraph 035);

checking whether the machine-readable code authorizes the participant to access the

building or event (paragraph 035);

identifying participant information by means of the server based on the machine-readable

code (paragraph 035); and

displaying the participant information by means of the control device such that the

participant information is capable of being checked by a controller with respect to the participant to allow the participant to enter the building or event (paragraph 035-036). Soleimani is silent on teaching checking by the server to determine whether the information associated with the machine readable code authorizes the participant to access the building or event. Smith et al. in an analogous art teaches checking by the server to determine whether the information associated with the machine readable code authorizes 

          It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Soleimani as disclosed by Smith because such modification represents the shifting the function of authenticating the user from a local authentication means to a remote authentication means in order to obtain the predictable result of authenticating the user.


	


Regarding claim 14, Soleimani teaches the memory include a computer readable medium (paragraph 026). 
Regarding claim 15, Soleimani teaches a system for checking an access authorization to for a building or an event, the system comprising:

a server (host system), on which a plurality of access authorizations is stored, wherein each access authorization is assigned to a participant and linked to participant information for said participant (paragraph 024);





a control device (18), which is designed to exchange information with the server; wherein the server is designed to receive the access authorizations from the configuration device, generate a machine-readable code based on one of the access authorizations and send said code to a participant mobile device of the assigned participant (paragraph 034,040);

wherein the control device is designed to read in a machine-readable code; wherein the system is designed to decode the machine-readable code, to check whether the machine-readable code authorizes the participant to access the building and/or or event and to identify participant information based on the machine-readable code (paragraph 034);

wherein the control device is designed to display the participant information that was identified based on the read-in machine-readable code, such that the participant information can be is capable of being checked by a controller with respect to the participant to allow the participant to enter the building or event (paragraph 032-035). Soleimani is silent on teaching checking by the server to determine whether the information associated with the machine readable code authorizes the participant to access the building or event. Smith et al. in an analogous art teaches checking by the server to determine whether the information associated with the machine readable code authorizes the participant to access the building or event (col. 5 lines 31-42, col. 6 lines 4-36) and communicating the authorization with identifying information which identifies participant information for the participant from the server to the control device (col. 6 lines 60-67). Smith et al. teaches the server decodes the machine readable code (col. 6 lines 28-36). 



           It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Soleimani as disclosed by Saylor because such modification provides an improvement over the system of Soleimani by providing an effective means of obtaining additional information on the authorized and enabling more informed decisions.


	


Regarding claim 16, Soleimani teaches the control device decodes the machine readable code (the machine readable code is used to determine user authorization, paragraph034- 035).
            Regarding claim 17, Smith et al. teaches the server decodes the machine readable code (the machine readable code is used to determine user authorization, col. 6 lines 28-36). 

Regarding claim 18, Soleimani teaches the control device decodes the machine readable code (the machine readable code is used to determine user authorization, paragraph 034- 035).
         Regarding claim 19, Smith et al. teaches the server decodes the machine readable code (the machine readable code is used to determine user authorization, col. 6 lines 28-36). 
Regarding claim 20, Soleimani teaches the control device decodes the machine readable code (the machine readable code is used to determine user authorization, paragraph 034- 035).




8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soleimani US Patent Application Publication 20150106150 in view of Smith US Patent 9076273 and further in view of Mizon US Patent Application Publication 20120068818.
Regarding claims 8-10, Soleimani is silent on teaching generating an additional machine readable code in response to the machine code read is first been recognized as valid during checking. Mizon in an analogous art teaches generating an additional machine readable code in response to the machine code read is first been recognized as valid during checking (col. 2 lines 56-64, col. 3 lines 5-15). Mizon teaches sending the additional machine-readable code to the participant mobile device of the participant (col. 4 21-24); reading in the machine-readable code displayed by the participant mobile device of the participant by means of the control device and decoding the additional machine-readable code and
checking whether the additional machine-readable code authorizes access to the building and/or or event (col. 4 lines 25-44). Mizon teaches a validity of the additional machine-readable code is limited is limited in time (col. 3 lines 16-22) and also teaches marking the access authorization as used if the machine-readable code has been checked (col. 3 lines 23-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Soleimani in view of Smith as disclosed by Mizon because such modification increases the security of the access control system by generating the machine-readable access code based various restrictions.


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VERNAL U BROWN/             Primary Examiner, Art Unit 2683